     2:17-cv-01976-MBS         Date Filed 09/21/20      Entry Number 201         Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


FCCI Insurance Company,                   )
                                          )                  C/A No. 2:17-cv-01976-MBS
               Plaintiff,                 )
                                          )
v.                                        )
                                          )                          ORDER
Island Pointe LLC, et al.,                )
                                          )
               Defendants.                )
__________________________________________)


       This case is a declaratory judgment action arising out of the construction of Palmetto

Pointe at Peas Island, a condominium complex in Charleston, South Carolina. Palmetto Pointe at

Peas Island Condominium Property Owners Associ

complaint in state court against a number of subcontractors alleging latent construction defects
                                                                       1
that caused water intrusion and                                            Plaintiff FCCI Insurance



respect to its duties to its insured in the Underlying Action. FCCI asserted subject matter

jurisdiction pursuant to 28 U.S.C. § 1332. During the course of this litigation and through the

disposition of various motions to dismiss and notices of voluntary dismissal, the only parties that

remain in the lawsuit are Defendant/Cross Claimant Nationwide Mutual Insurance Company



class representative, Elizabeth A. Bushey (colle

                                              claim against Palmetto Pointe for declaratory



1
 See Palmetto Pointe at Peas Island Condominium Property Owners Association, et al. v. Island
Pointe, LLC, et al., Case No. 2015-CP-10-00955.
     2:17-cv-01976-MBS          Date Filed 09/21/20       Entry Number 201         Page 2 of 4




judgment regarding its duty to indemnify its insured WC Services,

Underlying Action.2 See ECF No. 26.

       The Underlying Action was ultimately tried to a jury who on May 16, 2019 returned a

defense verdict as to WC Services. The state c

and Palmetto Pointe appealed. The

for new trial is currently pending before the South Carolina Court of Appeals.

       On May 14, 2020, Nationwide filed a motion for summary judgment on the issue of its

duty of indemnification. ECF No. 179. Palmetto Pointe filed a response in opposition, ECF No.

184, and Nationwide filed a reply, ECF No. 185. On September 16, 2020, the court held a

telephonic status conference to discuss its concerns regarding subject matter jurisdiction

considering the posture of the Underlying Action. Specifically, the court asked the parties to

speak to whether, in light of the defense verdict entered against WC Services, the present lawsuit

presents a live case and controversy and whether the amount in controversy necessary to

establish diversity subject matter jurisdiction is satisfied at this point in time. ECF Nos. 195,

197. In advance of the status conference, Nationwide filed a written brief asserting its position

that the court has subject matter jurisdiction and should proceed with the adjudication of the

motion for summary judgment, ECF No. 198, and Palmetto Pointe filed a written brief asserting

its position that the court lacks subject matter jurisdiction and should dismiss the action, ECF

No. 199. During the status conference, counsel represented that Palmetto




2
                                            Nationwide asserted a cross claim for declaratory
judgment against Palmetto Pointe, WC Services, and Island Pointe, LLC. Nationwide alleged
upon information and belief that WC Services was a South Carolina corporation that was
dissolved in 2009. ECF No. 26 at ¶ 4. WC Services has never appeared in this action.
                                                  2
     2:17-cv-01976-MBS           Date Filed 09/21/20       Entry Number 201          Page 3 of 4




new trial is still on appeal and that the parties subject to the appeal anticipate that the court of

appeals will schedule argument on the matter for late spring or early summer of 2021.

        As it expressed during the status conference, the court has grave concerns regarding its

subject matter jurisdiction over the claim for declaratory judgment. The court may raise

questions of subject matter jurisdiction at a

                                     ions sua sponte if necessary. Brickwood Contractors, Inc. v.

Datanet Eng'g, Inc.                                                    for a case or controversy . . . is

whether the dispute is definite and concrete, touching the legal relations of parties having

                          Commercial Union Ins. Co. v. Detyens Shipyard, Inc., 147 F. Supp. 2d

                                            ation marks omitted) (quoting White v. National Union

Fire Ins. Co. of Pittsburgh, Pa.,

justiciable controversy exists, a district court looks to whether the facts alleged, under all the

circumstances, show that there is a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy

Id. at 421 (internal quotation marks                                   ory Judgment Act, 28 U.S.C. §

2201, allows a court to issue a judgment before an injury is accomplished, there must be an

                               ACE American Ins. Co. v. Michelin North America, Inc., 470 F.

Supp. 2d 602, 604 (D.S.C. 2007) (citing Delavigne v. Delavigne, 530 F.2d 598, 601 (4th Cir.

                                        y not be given for a purely hypothetical situation [or as] . .

                         Id. (quoting A.S. Abell Co. v. Chell, 412 F.2d 712, 719 (4th Cir. 1969)).

        While the court is skeptical that an orde                              for summary judgment

would constitute anything more than an advisory opinion if rendered at this time, there remains

the possibility that the court of appeals could remand the Underlying Action to state court for a



                                                    3
     2:17-cv-01976-MBS          Date Filed 09/21/20      Entry Number 201         Page 4 of 4




                                  ity and that a second jury trial could result in an award of

                                                  ngly, and consistent with its comments during

the status conference, the court finds that administrative closure of this case is appropriate. See

Penn-America Ins. Co. v. Mapp, 521 F.3d 290 (4th Cir. 2008) (recognizing administrative

closure as a tool of docket management and not a final, appealable act).

       The court hereby ORDERS that this action is administratively closed, subject to

reinstatement on the motion of either party should the determination

the Underlying Action change, or as is otherwise appropriate.

       IT IS SO ORDERED.



                                                      /s/Margaret B. Seymour________
                                                      Margaret B. Seymour
                                                      Senior United States District Judge
Dated: September 18, 2020
Charleston, South Carolina




                                                 4
